 

Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 1 of 27 PagelD: 41

Law Offices of William B. Hildebrand Esq.
By: William B. Hildebrand, Esq.

36 Tanner Street, Suite 110

Haddonfield, NJ 08033

 

Attorney for Plaintiff
MATTHEW CALIO, |
: UNITED STATES DISTRICT COURT
Plaintiff, FOR THE DISTRICT OF NEW JERSEY
v. | Civil Action No. 1:19-cv-08393
CAMDEN COUNTY BOARD OF

CHOSEN FREEHOLDERS d/b/a
CAMDEN COUNTY DEPARTMENT
OF CORRECTIONS, XYZ CORP. 1-10 SECOND AMENDED COMPLAINT
and individuals ABC 1-10 (all fictitious AND JURY TRIAL DEMAND
names and/or entities who should be
identified through discovery), et al.,

Defendants.

 

 

 

 

~ Plaintiff, Matthew Calio, residing in Cherry Hill, Camden County, New Jersey, by
way of Amended Complaint against Defendants says:
| NATURE OF THE ACTION
1. Plaintiff, Matthew Calio brings this action to redress injuries sustained as a
result of Defendants’ unlawful imposition of discipline and interference with his rights,
in violation of the Family and Medical Leave Act, 29 U.S.C. Section 2601 et seq. (“the
FMLA”) and the New Jersey Family Leave Act, N.J.S.A. 34:11B-1 et seg. (“the

NJFLA”).

JURISDICTION AND VENUE

 
 

-Case 1:19-cv-08393-RMB-AMD Document 5. Filed 03/13/19 Page 2 of 27 PagelD: 42

2. Jurisdiction of this Court is invoked pursuant to 29 U.S.C. Section 2617. This
court also has jurisdiction under the doctrine of supplemental jurisdiction with respect to
the state claims set forth herein. |

3. Defendants’ unlawful employment practices were committed in the District of
New Jersey; therefore venue is appropriate here.

PARTIES

4. Plaintiff, Matthew Calio is an individual who resides in Cherry Hill, Camden
County, New Jersey. At all times material hereto, Plaintiff was employed by Defendants
as a Corrections Officer at the Camden County Correctional Facility (““CCCF”).

5. Defendant, Camden County Board of Chosen Freeholders d/b/a Camden
County Department of Corrections is the legal entity which owns, operates and manages
the CCCF.

6. Defendant is an “employer” within the meaning of the FMLA and FLA.
Defendant employed fifty (50) or more employees for each working day during each of
twenty (20) or more calendar work weeks in the current or preceding calendar year.

FACTS

7. Plaintiff has been employed as a Corrections Officer at CCCF for more than 15
years. Plaintiff's mother lives with Plaintiff. Since at least 2014, Plaintiff's mother has
suffered from terminal Alzheimer’s Disease/Dementia. As aresult, Plaintiff needs to
care for her and assist her in the performance of her daily activities.

8. Due to the severity of his mother’s condition, Plaintiff is occasionally required

 
 

~Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 3 of 27 PagelD: 43

to take time off from work to care for her needs. However, Plaintiff's need to take time
off from work is not always predictable or foreseeable; therefore, Plaintiff requested and
Defendant granted him intermittent FMLA leave to care for his mother.

9. Consistent with its policies regarding FMLA leave, Defendant required
Plaintiff to reapply and recertify his eligibility for this FMLA leave every six months.

10. On June 12, 2018, Defendant issued a Designation Notice in response to
Plaintiff's reapplication for FMLA leave. This document notified Plaintiff that
Defendant granted his request for FMLA leave from 6/11/2018 to 12/11/2018 on an
intermittent basis. Because Plaintiff’s need for leave was unpredictable and
unforeseeable, the frequency and duration of the leave was listed as “Undetermined.”
A true and correct copy of the Designation Notice for this leave is attached, marked
Exhibit “A”.

11. In October, 2018, Plaintiff once again requested “indefinite” intermittent
FMLA to care for his mother. In the application, Plaintiff explained that “my mother has
terminal Alzheimers and cannot be left alone.” Accordingly, his assistance was
necessary for “dr appointments/watching/ caring/cooking.”

12. On December 4, 2018, Defendant issued a Designation Notice, approving
Plaintiffs request for intermittent FMLA leave from 12/12/2018 to 6/12/2019. |
However, Defendant limited Plaintiff's leave to “1 time per month”

for a maximum duration of “5 days.” A true and correct copy of this Designation Notice

is attached, marked Exhibit “B”..

 
 

- Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 4 of 27 PagelD: 44

13. Plaintiff took one (1) day of intermittent FMLA leave on two separate
occasions in December. In addition, Plaintiff took one (1) day of intermittent FMLA
leave on January 6, 2019 and one (1) day of intermittent FMLA leave on January 28,
2019. On each occasion, Plaintiff called in to notify his supervisor that the absences
should be designated as part of his approved intermittent “FMLA” leave.

14. On February 1, 2019, Lieutenant Charyetta Hinson issued two (2) separate
Supervisor’s Staff Complaint Reports, recommending discipline against Plaintiff for
violating the terms of his FMLA leave. Lieutenant Hinson recommended discipline for
Plaintiff's taking FMLA leave on January 6, 2019, because this was his “second FMLA
day during a 30-day period.” She also recommended discipline for Plaintiff's taking .
FMLA leave on January 28, 2019, also his “second FMLA day during a 30 day period.”
True and correct copies of these Complaint Reports are attached, marked Exhibit “C”.

15. On February 19, 2019, Defendant suspended Plaintiff for one day as a result
of his taking intermittent FMLA leave on January 6, 2019, and three days for taking
intermittent FMLA leave on January 28, 2019. The sole reason for this discipline was
Plaintiff s use of a second day of intermittent FMLA leave within a 30 day period, not in
conjunction with the first. True and correct copies of the Notices for this Disciplinary
action are attached, marked Exhibit “—”,

| FIRST COUNT
16. Plaintiff hereby repeats and incorporates by reference each and every

allegation in paragraphs 1-15 above, as fully as though the same were here set forth at

 
L Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 5 of 27 PagelD: 45

length.

17. The FMLA protects individuals such as Plaintiff who are required to be
absent from work for short periods because of a serious health condition affecting them
or a member of their family. The FMLA prohibits employers from disciplining,
discharging, discriminating or otherwise penalizing employees who are absent from work
under circumstances qualifying as FMLA leave. Employers also may not “interfere with,
restrain, or deny the exercise of or the attempt to exercise, any right provided under [the
FMLA].” 29 U.S.C. Section 2615(a). |

18. FMLA leave may be taken intermittently when medically necessary.
“Intermittent leave” is “leave taken in separate periods of time due to a single illness or
injury, rather than for one continuous period of time, and may include leave of periods
from an hour or more to several weeks.” 29 C.F.R. Section 825.800.

19. All FMLA leave is either foreseeable or unforeseeable. When intermittent
FMLA leave is unforeseeable, no advance written notice of the leave is required, and the
employee must simply comply with the employer’s usual and customary notice and
procedural requirements for requesting leave.

20. Under the FMLA, the employer is responsible for determining whether leave
is FMLA-qualifying, and (if it is unable to do so) to request further information for this
purpose. All FMLA absences for the same qualifying reason is considered part of the
same FMLA leave. .

21. Defendant knew that Plaintiffs need for intermittent leave to care for his

 

 
 

~Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 6 of 27 PagelD: 46

mother was unforeseeable and unpredictable. That’s why Defendant listed the frequency

and duration of his leave as “Undetermined” in its June 12, 2018 Designation Notice.

However, Defendant interfered with and otherwise violated Plaintiff's rights under the

FMLA when it limited Plaintiff's intermittent FMLA leave in December, 2018, to one
(1) time per month for a maximum duration of five (5) days.

22. Defendant also interfered with and otherwise violated Plaintiff's rights under
the FMLA when it disciplined him for taking intermittent FMLA leave on January 6 and
January 28, 2019.

23. Section 107 of the FMLA, 29 U.S.C. Section 2617 permits an employee who
has been disciplined on account of taking FMLA leave to file a civil action against his

‘employer. In addition to other damages, the statute authorizes the Court to award
liquidated damages, reasonable attorney’s fees, expert witness fees and costs, and
appropriate equitable relief to a successful Plaintiff.

24. Asa direct and proximate cause of Defendant’s actions, as described
aforesaid, Plaintiff has suffered a loss of earnings and other damages.

WHEREFORE, Plaintiff demands judgment against Defendant, Camden County
Board of Chosen Freeholders, d/b/a Camden County Department of Corrections for:

A. Such sums as will adequately compensate him for the monetary damages he
sustained as a result of Defendant’s actions, including his loss of earnings;

B. Liquidated damages;

C. Interest, costs of suit and reasonable attorney’s fees;

 
~Case 1:19-cv-08393-RMB-AMD Document5 Filed 03/13/19 Page 7 of 27 PagelD: 47

D. An order directing Defendant to rescind and expunge the aforesaid discipline
from Plaintiff's record;

E. An injunction, barring Defendant from restricting his intermittent FMLA leave
to care for his mother to a certain number of occurrences or maximum number of days
per month; and

F. Such further relief as this Court deems just and proper.

| SECOND COUNT

25. Plaintiff hereby repeats and incorporates by reference each and every
allegation in paragraphs 1-24 above, as fully as though the same were here set forth at
length.

26. The FMLA prohibits employers from discriminating or otherwise retaliating
against an employee for exercising or attempting to exercise FMLA rights. To establish
a valid claim for unlawful retaliation, an employee must allege that (1) he invoked his
right to leave, (2) he suffered an adverse employment action, and (3) the adverse action.
was causally related to his invocation of rights. Lichtenstein v. Univ. of Pgh. Med. Ctr.,
691 F.3d 294, 301-02 (3d Cir. 2012). |

27. By disciplining Plaintiff as a direct result of his taking intermittent FMLA
leave to care for his mother, Defendant unlawfully retaliated against Plaintiff in violation
of the FMLA, subj ecting Defendant to liability for all damages proximately resulting
therefrom.

WHEREFORE, Plaintiff demands judgment against Defendant, Camden County

 

 
 

“Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 8 of 27 PagelD: 48

Board of Chosen Freeholders, d/b/a Camden County Department of Corrections for:

A. Such sums as will adequately compensate him for the monetary damages he
sustained as a result of Defendant’s actions, including his loss of earnings;

B. Liquidated damages; —

C. Interest, costs of suit and reasonable attorney’s fees;

D. An order directing Defendant to rescind and expunge the aforesaid discipline
from Plaintiff s record;

E. An injunction, barring Defendant from limiting his intermittent FMLA leave to
care for his mother to a certain number of occurrences or maximum number of days per
month; and

F. Such further relief as this Court deems just and proper.

THIRD COUNT

28. Plaintiff hereby repeats and incorporates by reference each and every
allegation in paragraphs 1-27 above, as fully as though the same were here set forth at
length.

29. Like the FMLA, New Jersey’s Family Leave Act (“NJFLA”) permits eligible
employees to take intermittent leave to care for a parent with a serious health condition. |
The NJFLA likewise makes it unlawful to “interfere with, restrain or deny the exercise
of, or the attempt to exercise the rights provided under [the NJFLA] or to withhold the
benefits provided for under [the Act]. N.J.S.A. 34:11B-9a. An employee who has been

disciplined because he has exercised his rights under the FLA is entitled to damages for

 
 

‘Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 9 of 27 PagelD: 49

pain, humiliation and emotional distress caused by the employer’s actions, restoration of
wages and benefits that the employee would have received but for the employer’s
actions, punitive damages, and reasonable attorney’s fees.

30. Defendant disciplined Plaintiff as a direct result of his exercise of his right to
take intermittent NJFLA leave in January, 2019. Defendant’s actions interfered with,
restrained, and otherwise deprived Plaintiff of his right to intermittent NJFLA leave. As
a direct and proximate result of these actions, Plaintiff suffered a loss of wages, as well
as pain, humiliation and emotional distress. In addition, Defendant’s actions were willful
and wanton, entitling Plaintiff to punitive damages.

WHEREFORE, Plaintiff demands judgment against Defendant, Camden County
Board of Chosen Freeholders, d/b/a Camden County Department of Corrections for:

A. Such sums as will adequately compensate him for the monetary damages he
sustained, including his loss of earnings;

B. Such sums as will adequately compensate him for the pain, humiliation,
emotional distress and other compensatory damages he sustained;

C. Punitive damages;

D. Interest, costs of suit and reasonable attorney’s fees;

E. Rescission and expungement of the aforesaid discipline from Plaintiff's
record;

F. An injunction, barring Defendant from limiting his intermittent NIFLA leave

to care for his mother to a certain number of occurrences or maximum number of days

 
 

“Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 10 of 27 PagelD: 5

per month in the future; and
G. Such further relief as this Court deems just and proper.
FOURTH COUNT

31. Plaintiff hereby repeats and incorporates by reference each and every
allegation in paragraphs 1-30 above, as fully as though the same were here set forth at
length.

32. On March 7, 2019, Defendant issued Plaintiff a Memorandum requiring him
to submit a Doctor’s Note for any future sick time used. The Memorandum does not
make any distinction between sick time used for protected FMLA and/or NJFLA leave,
and was issued because has been forced to take protected FMLA and NJFLA leave to
care for his mother. A true and correct copy of the Memorandum is attached, marked
Exhibit “E”.

33. As previously noted, it is illegal and unlawful to interfere with or restrain
Plaintiff's rights under the FMLA and NJFLA. It is also unlawful for an employer to
|| retaliate against an employee due to his exercise of his right to take intermittent
FMLA/NJFLA leave.

34. Requiring a doctor’s note each time Plaintiff is absent on FMLA or NJFLA
leave unlawfully interferes with and restrains Plaintiff's right to take FMLA leave on an
intermittent basis. Furthermore, the only reason Defendant is requiring these notes is on
account of Plaintiff's taking protected FMLA/NJFLA leave in the past. Therefore, by

requiring a doctor’s note for each and every use of sick time in the future, Defendant has

 
 

Case 1:19-cv-08393-RMB-AMD Document5 Filed 03/13/19 Page 11 of 27 PagelD: 51

unlawfully retaliated against Plaintiff for exercising his FMLA/NJFLA rights, in
violation of the protections afforded by those statutes.
WHEREFORE, Plaintiff demands judgment against Defendant, Camden County Board
of Chosen Freeholders, d/b/a Camden County Department of Corrections for:

A. Such sums as will adequately compensate him for the monetary damages he
sustained, including his loss of earnings;

B. Such sums as. will adequately compensate him for the pain, humiliation,
emotional distress and other compensatory damages he sustained;

C. Punitive damages;

D. Interest, costs of suit and reasonable attorney’s fees;

E. Rescission and expungement of the aforesaid Memorandum;

F. An injunction, barring Defendant from requiring Plaintiff to submit a doctor’s
note for each and every use of sick leave in the future; and

G. Such further relief as this Court deems just and proper.

 

 

Dated: —
William B. Hildebrand, Esq. -
JURY TRIAL DEMAND
Plaintiff hereby demands a trial by jury of all issues so triable.
Dated:

 

- William B. Hildebrand, Esq.

 
Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 12 of 27 PagelD: 52

EXHIBIT A
 

 

Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 13 of 27 PagelD: 53

Designation Notice(Family and Medical Leave Act)

 

Leave covered under the Family and Medical Leave Act (FMLA) must be designated as FMLA-
protected and the employer must inform the employee of the amount of leave that will be counted
against the employee’s FMLA leave entitlement. In order to determine whether leave is. covered
under the FMLA, the employer may request that the leave. be supported by a certification. If the
certification is incomplete or insufficient, the employer must state in writing. what additional
information is necessary to make the certification complete-and sufficient.

| June 12, 2018

| Matthew Calio
1103 Berlin Rd.
Cherry Hill, N.J. 08034

Via: Regular/Certified Mail #7016 2140 0000 0699 2072
FROM: Lt. Peter Celeste, Administrative Operations, CCDOC

We have reviewed your request for leave under the FMLA and any supporting. documentation that
you have provided.
We received your most recent information on and decided: (See checked boxes below)

_ 1 Your intermittent leave request from 6.11.2018 to 12.11.2018 has been approved. All leave.
taken for this reason will be designated.as New Jersey Federal Family Leave. The FMLA requires
that you notify us as soon as practicable if dates of scheduled leave change or are extended, or
were initially unknown. Based_.on the information you. have provided to date, we are providing the
following information about the amount of time that willbe counted against your leave entitlement:

| Frequency: Undetermined...
Duration: Undetermined

[x] Pursuant to Federal and State Leave laws, “when an employee takes a leave for a purpose
covered by both the Federal and New Jersey State Medical Leave, the leave simultaneously

counts.” To date you have exhausted 0 hours of Family Leave. The Federal Family Leave that
you have been granted covers a total of 504 hours respectively that will run concurrently as used
intermittently during the time frame listed above. 7 sO

The Department will not retroactively designate time used as Family Leave and any time
~ used will cause you to be subject to discipline. . TO

[| Because the leave you will need will be unscheduled; it is not possible to provide the hours,
days, or weeks that will be counted against your FMLA entitlement at this time. You have the Fight
_ to. request this information once in a 30-day period (if leave was taken in the 30-day period).

 

 
 

 

Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 14 of 27 PagelD: 54

Please be.advised (check if applicable):

[x] You have requested to use paid leave during your FMLA leave. Any paid leave taken for this
reason will count against your FMLA leave entitlement.

We are requiring you to substitute or use paid SICK leave during your FMLA leave.

   

 

ke Youw -besequired+to.present.a-fitness-for-duty.certifieate.to-be-restored.to.employment:f. such .
certification is not timely received, your return to work may be delayed until certification is provided.

A list of the essential functions of your position is attached. The fitness-for-duty certification must
address your ability to perform these functions. |

[_] Additional information is needed to determine if your FMLA leave request can be approved:

[_] The certification you have provided is not complete and sufficient to determine whether the
FMLA applies to your leave request. You must provide the following information no later than seven.
calendar days, unless it is not practicable under the particular circumstances despite your diligent
good faith efforts, or your leave may be denied. (Specific information needed to make the:
certification complete and sufficient) .

[] We are exercising our right to have you obtain a second or third opinion medical certification at
our expense, and we will provide further details at a later time.

| [-] Your FMLA Leave request is Not Approved.

[] The FMLA does not apply to your leave request.

[] You have exhausted your FMLA leave entitlement in.the applicable 12-month period. —

 
 

 

mi d cal Le re that the supervisor taking the call
designates “FMLA” on the‘callin sheet. — nn

Use of these days of leave will be counted towards your entitlement under the Federal Family and
Medical Leave Act of 1993(FMLA). Employees are entitled to 12 weeks of Family and Medical
Leave in a 12 month period. When an employee takes “Intermittent Leave” under the Federal
Family and Medical Leave Act of 1993, they. are entitled to 60 days of Family and-Medical Leave in
any 12 month period. When an employee has used either 12 weeks and/or 60 days of Family and

 

 

ND
 

 

“Nledical icavatheywibhave axhausted theisantiiement-Any inesed afieyFMLA isexhausledss

will be “sick” only and subjected discipline.

Employees must always follow the rules, reguiations, policies and procedures of the Department.
‘The Department does not discipline or discourage the employee for using Family and Medical
Leave, however, employees who violate the rules of the Department (such as failing to provide
medical documentation when requested, using sick time.for unintended purpose, failing to callin
sick within the allotted time allowed, et cetera) will cause an employee to be subject to discipline for

breaking that rule or policy whether the time used is designated as Family and Medical Leave or
not.

You will not need to present a complete physicians certificate which clears you to return to full duty
without restrictions when returning from a sick day designated as “Family and Medical Leave”
unless:

| > You are required to by policy and procedure to produce a doctor's note; or
_> Using a sick day either your last work day before or your first work day after approved time off;
or

> Using a sick day either your last work day before or your first work day after or the day of a
holiday.

If you fail to submit a fully completed “Family and Medical Leave Application” to the Warden by
| 44.11.2018, any time used after 12.11.2018 will not be considered Family and Medical Leave.

By copy of this letter, | have notified your ‘Supervisor, Staff Discipline, Personnel, and Payroll of the
duration of your leave. Their respective records should reflect that those days are designated as
(FMLA) leave for FMLA taken during the above dates.

The employer, Camden County Department of Corrections, will require the use of sick time for any
days you are scheduled to work during this. leave.

Insurance will be provided while you are on Family and Medical Leave consistent with. Federal or
State Regulations ¢ and your current contractual. obligations.

ib Dds

‘Lt. Peter Celeste, Administrative Operations, CCDOC
Phone # 1.856.225.7616

CC: Warden David S. Owens, Jr.
Shift-Commander
Staff Discipline
Personnel
Payroll

 

 

oo
Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 16 of 27 PagelD: 56

EXHIBIT B
 

 

Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 17 of 27 PagelD: 57

Designation Notice(Family and Medical Leave Act)

 

Leave covered under the Family and Medical Leave Act (FMLA) must be designated as FMLA-
protected and the employer must inform the employee of the amount of leave that will be counted
against the employee’s FMLA leave entitlement. In order to determine whether leave is covered.
under the FMLA, the employer may request that the leave be supported by a certification. If the
certification is incomplete or insufficient, the employer must state in writing what additional
information is necessary to make the certification complete and sufficient.

December 4, 2018

| Matthew Calio
1103 Berlin Rd.
- Cherry Hill, N.J. 08034

Via: Regular/Certified Mail #7017 0660 0001 1207 5243
' FROM: Lt. Peter Celeste, Administrative Operations, CCcDOC

We have reviewed your request for leave under the FMLA and any. supporting documentation that
you have provided. —
We received your most recent information on and decided: (See checked boxes below)

Your intermittent leave request from 12.12.2018 to 6.1 2.2019 has been approved. Ail leave
taken for this reason. will be designated as New Jersey Federal Family Leave. The FMLA requires
that you notify us as soon as practicable if dates of scheduled leave change or are:extended, or
were initially unknown. Based on the information you have provided to date, we are providing the

following. information about the amount of time that will be counted against your leave. entitlement:

Frequency: 1 time per month —
Swan Ag ration: 5-days cos sre nme wee estes ements

&<] Pursuant to Federal and State Leave laws, “when an employee takes a leave for a purpose
covered by both the Federal and New Jersey State Medical Leave, the leave simultaneously
counts.” To date you have exhausted 192 hours of Family Leave. The Federal Family Leave that

you have been granted covers a total of 312 hours respectively that will run concurrently as. used
intermittently during the time frame listed above.

The Department will not retroactively designate time used as Family Leave and any time
used will cause you to be subject to discipline.

(2 Because the leave you will need will be unscheduled, it is not possible to provide the hours,
days, or weeks that will be counted against your FMLA entitlement at this time. You have the right
to request this information once in a 30-day period (if leave was taken in the 30-day period).

 

 
 

 

Case 1:19-cv-08393-RMB-AMD Document5 Filed 03/13/19 Page 18 of 27 PagelD: 58

 

You have requested to use paid leave during your FMLA leave. Any paid leave taken for this
reason will count against your FMLA leave entitlement.

xX] We are requiring you to substitute or use paid SICK leave during. your FMLA leave.

1 Yeu will be.required to present a fitness-for-duty certificate to be restored to. employment. lf such
certification is not timely received, your return to work may be delayed until certification is provided.
A list of the essential functions of your position is attached. The fitness-for-duty. certif ion must |
address your ability to perform thiesé functions.” ~~ ee ee

 

C Additional information is needed to determine if your FMLA leave request can be approved:

[_| The certification you have provided is not complete and sufficient to determine whether the
FMLA applies to your leave request. You must provide the following information no later than seven
calendar days, unless it is not practicable under the particular circumstances despite your diligent
good faith efforts, or your leave may be denied. (Specific information needed to make the
certification complete and sufficient) .

[-] We are exercising our right to have you obtain a second or third opinion medical certification. at.
our expense, and we will provide further details at a later time.

f-| Your FMLA Leave request is Not Approved.

["] The FMLA does not apply to your leave request.

[| You ‘have exhausted your FMLA leave entitlement in the applicable 12-month period.

 

 

Use of these days of leave will be counted towards your entitlement under the Federal Family and.
Medical Leave Act of 1993(FMLA). Employees are entitled to 12 weeks of Family and Medical

- Leave in a 12 month period. When an employee takes “Intermittent Leave” under the Federal
Family and Medical Leave Act of 1993, they are entitled. to 60 days of Family and Medical Leave. in
any 12 month period. When an employee has used either 12 weeks and/or 60 days of Family and

 

 
 

 

- Medical Leave they.will havecerhausteditheiseniitiemest Anyting used after EMLA isexbausted 5

Will be “sick” only and subjected discipline.

Employees must always follow the rules, regulations, policies and procedures of the Department.
The Department does not discipline or discourage the employee for using Family and Medical
Leave, however, employees who violate the rules of the Department (such as failing to provide
medical documentation when requested, using sick time for unintended purpose, failing to call in
sick within the allotted time allowed, et cetera) will cause an employee to be subject to discipline for

breaking that rule or policy whether the time used is designated as Family and Medical Leave or
not.

You will not need to present-a complete physicians certificate which clears you to return to full duty |
without restrictions when returning from a sick day designated as “Family and Medical Leave”
unless:

> You are required to by policy and procedure to produce a doctor's note; or
>. Using a sick day either your last work day before or your first work day after approved time off;

> Using a sick day either your last work day before or your first work day after or the day of a
holiday.

if you fail to submit a fully completed “Family and Medical Leave Application” to the Warden by
05.12.2019, any time used after 06.12.2019 will not be considered Family and Medical Leave.

By copy of this letter, | have notified your Supervisor, Staff Discipline, Personnel, and Payroll of the
duration of your leave. Their respective records should reflect that those days are designated as
(FMLA) leave for FMLA taken during the above dates.

The employer, Camden County Department of Corrections, will require the use of sick time for any
days you are scheduled to work during this leave. .

Insurance will be provided while you are on Family and Medical Leave consistent with Federal or
State Regulations and your current contractual obligations. - .

 

 

Lt. Peter Celeste, Administrative Operations, CCDOC
Phone # 1.856.225.7616

CC: Warden David S. Owens, Jr.
Shift-Commander
Staff Discipline
Personnel
Payroll

 

 

o
Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 20 of 27 PagelD: 60

EXHIBIT C
Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 21 of 27 PagelD: 61

 
 

 
  

 
 
  

  
 
   
 
  

   
  
  

   

Case # |. Page 1 of
Camden Count Department of Corrections
‘Supervisor’s Staff:Co. int Report

R Number: Disci

   
  
  
    

 
  
  

04186A.

 
  

t Rules vn
- MATTHEW

s forthe

CALIO

  
    
 

mend as cited below:

   

   
      

 
   
       

ifications: |
EB Leave covers
ir second

S

     
  
  
 

      
      

   

one 1) time a month with a.dura
‘a 30 da This

  
 

      
   

      

t roved in
2019 you

of

ur.

it F

 

  
   
 

 

 
 

    

 

 

‘violated the te

    
 

 

  

        
   
  
  
  

‘ recomm

 
 
 

| will

‘a rebuttal
. Date: 7

 
Case 1:19-cv-08393-RMB-AMD Document 5 Filed.03/13/19 Page 22 of 27 PagelD: 62

       

  
   

       
 
 
   

    

#

     
  

rt Number: ‘Disci |. . Page 1 of
- Camden County Dep ent of Corrections |
Su ervisor’s Staff Complaint Report —

‘| Re

   

3 Fill out

   

# CCDOC 04186A

    
      
  
         
   

a If ad ‘spac $

  
      

‘ge’s for the fo as below:

CALIO |

  

end

     

cations:
covers :
FMLA

  
  

that
Janu
violated the

   
 

     
      

during:a 30

willnot
Case 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 23 of 27 PagelD: 63

EXHIBIT D
 

Case 1:19-CCAMREM MOUNBY pDBRRARTMENT q Q8), CORREGTIONS7 rah 64

NOTICE OF MINOR DISCIPLINARY ACTION

 

 

 

JURISDICTION DEPARTMENT

CAMDEN COUNTY . ‘DEPARTMENT OF CORRECTIONS
DIVISION OR BUREAU DATE

CAMDEN COUNTY CORRECTIONAL FACILITY 19 February 2019

NAME OF EMPLOYEE TITLE

Matthew Calio Correctional Officer

 

 

 

Dates of Suspension Three Day Suspension:.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x SUSPENSION: Number of Days 03 To be determined
FINE: Amount Number of Days and Dates
DEMOTION: Title Number of Days and Dates
CHARGES

‘NJAC, 4A:2-2.3(a)(4) Chronic or Excessive Absenteeism or Lateness; N.J.A.C. 4A:2-2.3(a)(6)
Conduct Unbecoming; N.J.A.C. 4A:2-2.3(a)(7) Neglect of Duty; N.J.A.C. 4A:2-2.3(a\(12) Other
Sufficient Cause; C.C.C.F. Rules of Conduct: 1.1 Violation(s) In General; 1:2 Unbecoming Conduct;
1.3 Neglect of Duty; 2.1 Abuse of Sick Leave; ; General Order #007.

SPECIFICATIONS
CASE #108.19

On or about 28 January 2019, you called out sick for your tour of duty using your 2nd occurrence of
FMLA during a 30 day period. Your approved intermittent FMLA dated states:that your intermittent ;
FMLA dated 12/12/2018 thru 06/12/2019 is to be used only 1 time a month for a5, day duration. You
exceeded your allotted FMLA days by using a 2"4 day during the 30 day: period, not in conjunction with
the 1*. The Camden County Department of Corrections grants its employees a reasonable amount of |
sick leave to use as defined by statute and policy. The department considers coming to work on a

consistent basis an essential function of the job. The department will also enforce strict procedures with
regard to the use of sick leave and FMLA leave.

 

SIGNATURE

 

parse /Y- FEB 19

 

 

 

 

 
 

Case 1:19-GAMDENR GOUNEY DEPARTMENT, QE GOBRECRIONS >, Pag .

NOTICE OF MINOR DISCIPLINARY ACTION

PID: 65

 

 

 

 

JURISDICTION DEPARTMENT

CAMDEN COUNTY DEPARTMENT OF CORRECTIONS
DIVISION OR BUREAU DATE

CAMDEN COUNTY CORRECTIONAL FACILITY. 19 February 2019

NAME OF EMPLOYEE TITLE

Matthew Calio Correctional Officer

 

Dates of Suspension One Day Suspension:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x SUSPENSION: Number of Days 01 To be determined
FINE: Amount Number of Days and Dates
DEMOTION: Title Number of Days and Dates
CHARGES

N.JIA.C. 4A:2-2.3(a\(4) Chronic or Excessive Absenteeism or Lateness; N.J.A.C. 4A:2-2.3(a)(6)
Conduct Unbecoming; N.J.A.C. 4A:2-2.3(a)(7) Neglect of Duty; N.J.A.C. 4A:2-2.3(a)2) Other

Sufficient Cause; C.C.C.F. Rules of Conduct: 1.1 Violation(s) In General; 1.2 Unbecoming Conduct;

- 1.3 Neglect of Duty; 2.1 Abuse of Sick Leave; ; General Order #007.
SPECIFICATIONS
CASE #107.19

On or about 06 January 2019, you called out sick for your tour of duty using your 2nd occurrence of
FMLA during a 30 day period. Your approved intermittent FMLA dated states that:your intermittent |
FMLA dated 12/12/2018 thru 06/12/2019 is to be used only 1 time a month for a 5 day duration: You
exceeded your allotted FMLA days by using a 2™ day during the 30 day period, not in conjunction with
the 1. The Camden County Department of Corrections grants its employees a reasonable amount of:
sick leave to use as defined by statute and policy. The department considers coming to work on a
consistent basis an essential function of the job. The department will also enforce strict procedures with
regard to the use of sick leave and FMLA leave.

 

SIGNATURE

PATE) Y. ~FERB-19

 

 

 

 

 

 
~ Case 1:19-cv-08393-RMB-AMD Document5 Filed 03/13/19 Page 26 of 27 PagelD: 66

EXHIBIT E
sot 5 ion te
a Pp Phe Ss

nden EES a 1:19-cv-08393-RMB-AMD Document 5 Filed 03/13/19 Page 27 of age! 1 adie

‘Department oft Corrections ty ; 330 Federal] jStreet, | |

ca mden coun . Camden, NJ 08108;
Jonathan L; Young, Sr. Making It Better, Together.
Freeholder Liaison . OG Phone: 856-225-7632

www.camdencounty.com OS F ax x 856-964-5207

 

David S. Owens, Jr.
Department Director

Karen Taylor : | | ipo
Warden
Memorandum
To: C/O Matthew Calio.
From: Peter Celeste, Lieutenant #13
Date: 07 March 2019 | | | | |

RE: REQUIREMENT FOR THE PRESENTATION OF DOCTOR'S NOTE : i.

 

As per General Order 028, a Supervisor may require an employee to submit a Doctor's Note (stating the required information :
in the Doctor’s Note section) if they.have used their allotted 120 hours of sick: leave or there i is evidence that the employee
- was not sick or not in.attendance of a family member whow was sick,

General Order 028, define sick leave to mean, the absence of any employee from duty because of personal illness by reason) -
of which such employee is unable to perform the usual duties of his position, or a short period of emergency. attendance
with.an ill member of his/her family requiring the employees presence.

You are required to:-submit a Doctor's Note for any future sick time used. The Doctor's Note must. be submitted to. your
supervisor upon your first day returning from sick leave. In the event that you fail to provide: ‘your supervisor with: a Doctor's
Note. your sick leave for such period will be denied and you may be subject to disciplinary action. If your ‘attendance :
improves to. (4) four days or less for 8-hour emproves, (3) days or less for 12-hour employee, over the next s six. x month's you |”

 

 

  

Human Resources a Date - eS - oe me ene "
Officer Signature Date

Shift Commander

Personnel .

File

 

 

 

 

 
